Citation Nr: 1042614	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  03-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for a back injury and a 
left shoulder injury.  In May 2002, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal in 
November 2002.

In December 2004, the Board denied the Veteran's claim of 
entitlement to service connection for a left shoulder disability 
and remanded his claim of entitlement to service connection for a 
back disability.  In September 2009, the Board again remanded the 
Veteran's claim of entitlement to service connection for a back 
disability to the Appeals Management Center (AMC) for further 
evidentiary development, including asking the Veteran to submit 
any outstanding treatment records and affording the Veteran a VA 
examination or allowing him to submit an examination report from 
his prison physician.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The record reflects that the RO in Huntington, West Virginia sent 
the Veteran a November 2010 letter asking that he submit any 
outstanding treatment records in his possession or return a 
signed consent to release information for VA to obtain treatment 
records.  Additionally, the Veteran was provided with a VA 
medical opinion, based on an examination report from his prison 
physician, in June 2010.  Accordingly, all remand instructions 
issued by the Board have been complied with and this matter is 
once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
back disability is the result of a disease or injury in active 
duty service.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
Board's adjudication of the Veteran's claim, a letter dated in 
August 2003 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, a letter dated in August 2006 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to the RO's initial 
adjudication of the Veteran's claim, this was not prejudicial to 
him.  The Veteran was provided adequate notice in August 2003 and 
August 2006.  Following these letters, he was provided time to 
respond with additional argument and evidence and the claim was 
readjudicated and additional supplemental statements of the case 
(SSOCs) were provided to the Veteran in June 2004, June 2009, and 
August 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's relevant service treatment records and VA 
examination reports are in the file.  Prison medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  Notably, the Veteran has contended that he was 
unable to seek medical care prior to his incarceration and that 
there are no private treatment records to obtain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran was afforded VA medical 
opinions in May 2009 and June 2010, and a worksheet to obtain a 
prison physician-provided examination in July 2009.  These 
opinions and examination worksheet have been included in the 
claims file for review.  The opinions each involved a review of 
the claims file, including the evidence relating to the Veteran's 
current level of disability, and a conclusion that was supported 
by sufficient rationale.  Therefore, the Board finds that the 
opinions are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim for a back disability.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this claim, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The claims file includes treatment records dating back to 1999 
reflecting the Veteran's complaints of low back pain.  
Additionally, a July 2009 examination report from the Veteran's 
prison physician, Dr. G. P. M., diagnosed the Veteran with 
probable herniated nucleus pulposus.  As such, the first element 
of Hickson is met.

The Veteran's service treatment records show that he was seen in 
May and June 1984 with complaints of low back pain after falling 
off of a house.  After x-rays showed no significant 
abnormalities, the Veteran was diagnosed with lumbar dysfunction.  
As such, the second element of Hickson is met.

Although an in-service injury and a current disability have been 
established, as noted above, this is not sufficient to warrant 
service connection.  There still must be competent medical 
evidence of a nexus between the Veteran's in-service low back 
complaints and his current low back disability.  See Hickson, 
supra.

As referenced above, the Veteran was afforded a VA medical 
opinion most recently in June 2010.  At that time, the examiner 
reviewed the entire claims file, including the Veteran's service 
treatment records relating to his in-service injury and a 
July 2009 examination report from the Veteran's prison physician.  
Upon review of all of the relevant medical evidence, the examiner 
concluded that the Veteran's current sciatic-like symptoms were 
less likely than not related in his in-service fall.  He reasoned 
that the service treatment records were absent for any radicular 
pain into the lower extremities at the time of the fall and that 
the Veteran's spine was considered normal on separation.  He also 
noted there are no treatment records for the low back until the 
Veteran was treated for a lumbar strain in 1999.

The Veteran was previously afforded a VA medical opinion in 
May 2009.  This examiner also reviewed the entire claims file, 
including service treatment records.  He concluded that it was 
not at least as likely as not that the Veteran's current back 
complaints were related to military service.  He indicated that 
the Veteran's in-service diagnosis was lumbar strain and that his 
back was completely normal on separation in 1985.  The examiner 
opined that it was not reasonable to conclude that the in-service 
injury to the back in 1984, which was then considered normal a 
year later in 1985, with no treatment until 15 years later, was 
related to the Veteran's present low back complaints.

The Veteran was also afforded a VA examination for his spine in 
February 2001.  However, that examiner did not provide an opinion 
as to the etiology of the Veteran's low back disability.  
Therefore, it is not relevant in determining the question of a 
medical nexus.

The only pieces of medical evidence relating the Veteran's 
current low back disability to his military service are a 
July 2009 examination from a prison physician and select prison 
treatment records.  The July 2009 prison physician, Dr. G. P. M., 
diagnosed the Veteran with probable herniated nucleus pulposus 
and stated that it was much more likely than not that the 
Veteran's low back disability was caused by the "(service-
connected) incident which occurred 5/29/84."  Although the 
prison physician provided a positive nexus opinion, he failed to 
provide any rationale whatsoever for his conclusion.  Further, 
there is no indication that he reviewed the service treatment 
records.  Although the Veteran has contended that he presented 
the examiner with the service treatment records, the examination 
report does not reflect that such a review took place and there 
is no mention of the diagnoses or findings made in the May and 
June 1984 service treatment records.  Finally, the prison 
physician failed to address the Veteran's March 1985 separation 
report of medical history and examination that showed a normal 
spine and no complaints of recurrent back pain.  In light of the 
lack of rationale and his failure to address relevant service 
treatment records, the Board finds Dr. G. P. M.'s nexus opinion 
less probative than that of the May 2009 and June 2010 VA 
examiners.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the 
Board is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As such, service connection cannot be 
granted based on the July 2009 prison physician opinion.

Additionally, the Veteran's prison treatment records reflect 
notations indicating that the Veteran had chronic low back pain 
due to his in-service injury.  See prison treatment records, 
January 2005, July 2007.  However, like Dr. G. P. M.'s opinion, 
they provide no rationale and do not consider the Veteran's in-
service diagnoses or normal spine on separation.  Thus, the Board 
also finds these prison treatment record notations to be less 
probative than the VA examiners' opinions and insufficient to 
grant service connection for a low back disability.

The only remaining evidence which purports to relate the 
Veteran's current low back complaints to in-service injury 
consists of the statements of the Veteran and his representative.  
However, it is now well established that laypersons, such as the 
Veteran and his representative, without medical training are not 
competent to relate those symptoms to a specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2010) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as to 
the etiology of his back disability.  His assertions are accorded 
less weight than the competent medical evidence, the May 2009 and 
June 2010 VA examiners' opinions, that is against his claim.  
Competent evidence linking the Veteran's disability to service is 
lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical evidence 
that the Veteran was treated for low back pain until nearly 15 
years after separation from service, nor does he assert that he 
received treatment for his back until 1991, 6 years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  Further, the Veteran provided no credible lay evidence 
of continuous symptomatology of low back pain.  Although the 
Veteran provided lay statements from himself, his father, his 
brother, and his uncle indicating that he had experienced back 
pain since the time of his in-service injury, these statements 
are contradicted by the other evidence of record.  Notably, the 
Veteran's separation examination in 1985 - nearly a year after 
his in-service injury - shows that his spine was normal.  
Further, the contemporaneous report of medical history, which was 
filled out by the Veteran, indicated that he had no recurrent 
back pain.  As the Veteran's statements at his 1985 separation 
from service directly contradict his and his family members' 
reports of continuous symptoms since his in-service injury, the 
Board finds these later lay statements not credible as to their 
assertions of continuity of symptomatology.  As such, the medical 
nexus element of Hickson cannot be met via continuity of 
symptomatology.

As explained above, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
Veteran's active duty service, including a May 1984 low back 
injury, and his current low back disability.  Although the Board 
notes the Veteran's current disability and in-service injury, 
without evidence of a medical nexus, service connection cannot be 
granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


